 

Exhibit 10.1

 

VOTING AGREEMENT

 

This VOTING AGREEMENT (this “Agreement”) is entered into as of March 20, 2014,
by and among Fischer Enterprises, L.L.C., an Oklahoma limited liability company
(“Fischer”), Crumbs Bake Shop, Inc., a Delaware corporation (“Crumbs”), and each
of the persons listed on Schedule A (each a “Principal Stockholder” and,
collectively, the “Principal Stockholders”), with reference to the following:

 

A.              Crumbs and Crumbs Holdings LLC (“Crumbs Holdings”), a Delaware
limited liability company, each as a borrower, and Fischer, as lender, are
parties to that certain Senior Secured Loan and Security Agreement, dated as of
January 20, 2014 (such agreement, as amended, restated, supplemented or
otherwise modified from time to time, being hereinafter referred to as the “Loan
Agreement”), pursuant to which Crumbs and Crumb Holdings executed two promissory
notes in favor of Lender (the “Notes”).

B.               The Notes are convertible into validly issued, fully paid and
non-assessable shares of Common Stock of Crumbs (the “Conversion Shares”).

 

C.               This Agreement is being executed and delivered in connection
with Section 5.5(c) of the Loan Agreement, and Crumbs has requested that the
Principal Stockholders enter into this Agreement.

 

D.              The Principal Stockholders are the record and beneficial owners
of the number of shares of Common Stock of Crumbs set forth opposite such
Principal Stockholder’s name on Schedule A (the “Voting Stock,” together with
all shares of Common Stock acquired after the date hereof by such Principal
Stockholder, as such shares, rights and other securities may be adjusted from
time to time for any stock dividend, stock split, recapitalization, combination,
exchange, merger, consolidation, reorganization or other change or transaction
involving Crumbs, are referred to herein collectively as the “Principal
Stockholder Shares” of such Principal Shareholder).

 

 NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, Fischer, Crumbs, and each
of the Principal Stockholders agree as follows:

 

1.             Definitions. Each capitalized term used but not otherwise defined
in this Agreement shall have the meaning ascribed to such term in the Loan
Agreement.

 

2.             Representations and Warranties of Each Principal Stockholder.
Each Principal Stockholder, acting solely in its capacity as a holder of
Principal Stockholder Shares and not as a director of Crumbs or in any other
capacity, hereby, severally and not jointly with any other Principal
Stockholder, represents and warrants to Fischer and Crumbs as follows:

 

(a)              Authority. Principal Stockholder has all requisite power and
authority to execute and deliver this Agreement, to perform all of its
obligations hereunder and otherwise to consummate the transactions contemplated
hereby. The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby, have been duly authorized
by Principal Stockholder. This Agreement has been duly executed. and delivered
by Principal Stockholder and, assuming this Agreement constitutes a valid and
binding obligation of Fischer and Crumbs, constitutes a valid and binding
obligation of Principal Stockholder enforceable against such Principal
Stockholder in accordance with its terms. Other than in connection with or in
compliance with the provisions of the Exchange Act, neither the execution,
delivery or performance of this Agreement by Principal Stockholder nor the
consummation by Principal Stockholder of the transactions contemplated hereby
will (i) require any filing with, or permit, authorization, consent or approval
of, any governmental authority, and (ii) result in a material violation or
breach of, or constitute (with or without due notice or lapse of time or both) a
material default under, or give rise to any right of termination, amendment,
cancellation or acceleration under, result in the creation of any material lien
or encumbrance of any kind on the Principal Stockholder Shares, under, any of
the terms, conditions or provisions of any contract or agreement to which
Principal Stockholder is a party or by which such Principal Stockholder or any
of such Principal Stockholder’s Shares may be bound;

 



 

 

 

(b)             Ownership of Principal Stockholder Shares. Each Principal
Stockholder owns the shares of Voting Stock set forth on Schedule A. The Voting
Stock and all certificates representing the Voting Stock are now, and at all
times while this Agreement is in effect will be, held by such Principal
Stockholder, or by a nominee or custodian for the benefit of such Principal
Stockholder, and such Principal Stockholder has good and marketable title to
such Voting Stock, free and clear of any liens or encumbrances, proxies, voting
trusts or agreements, understandings or arrangements, except for any such liens,
encumbrances, or proxies arising. under this Agreement. All Principal
Stockholder Shares acquired hereafter by such Principal Stockholder shall at all
times while this Agreement is in effect be held by such Principal Stockholder,
or by a nominee or custodian for the benefit of Principal Stockholder, and
Principal Stockholder shall at all time while this Agreement is in effect have
good and marketable title to all such Principal Stockholder Shares, free and
clear of any liens, encumbrances, proxies, voting trusts or agreements,
understandings or arrangements, except for any such liens, encumbrances, or
proxies arising hereunder. Principal Stockholder does not own of record or
beneficially any options or other rights to purchase shares of Common Stock or
any rights exercisable for or convertible into shares of Common Stock.

 

(c)              Loan Agreement. Principal Stockholder understands and
acknowledges that Fischer and Crumbs entered into the Loan Agreement in reliance
upon execution and delivery of this Agreement by such Principal Stockholder; and

 

(d)             Adequacy of Information. Principal Stockholder is a
sophisticated investor with respect to the Principal Stockholder Shares and has
adequate information concerning the business and financial condition of Crumbs
to make an informed decision regarding the transactions contemplated by this
Agreement and has, independently and without reliance. upon either Fischer or
Crumbs and based on such information as the Principal Stockholder has deemed
appropriate, made its own analysis and decision to enter into this Agreement.
Principal Stockholder has received and reviewed the Loan Agreement and
acknowledges that neither Fischer nor Crumbs has made or makes any
representation or warranty, whether express or implied, of any kind or character
except as expressly set forth herein or in the Loan Agreement. Principal
Stockholder acknowledges that the agreements contained herein with respect to
the ‘Principal Stockholder Shares are irrevocable, and that such Principal
Stockholder has no recourse to its Principal Stockholder Shares or to Fischer or
Crumbs, except with respect to breaches by Fischer or Crumbs of their respective
representations, warranties, covenants and agreements expressly set forth in
this Agreement.

 

3.             Representations and Warranties of Fischer and Crumbs. Each of
Fischer and Crumbs hereby represents and warrants to the Principal Stockholders
that each of Fischer and Crumbs has the requisite corporate power and authority
to execute and deliver this Agreement, to perform its obligations hereunder and
otherwise to consummate the transactions contemplated by this Agreement. The
execution, delivery and performance of this Agreement by Fischer and Crumbs and
the consummation of the transactions contemplated hereby have been duly
authorized by all necessary corporate and limited liability action on the part
of Crumbs and Fischer, respectively. This Agreement has been duly executed and
delivered by Fischer and Crumbs and, assuming this Agreement constitutes a valid
and binding obligation of each Principal Stockholder, constitutes a valid and
binding obligation of Fischer and Crumbs enforceable in accordance with its
terms.

 



2

 

 

4.             Covenants. Each Principal Stockholder, acting solely in its
capacity as a holder of Principal Stockholder Shares and not as a director or
officer of Crumbs or in any other capacity, hereby, severally and not jointly
with any other Principal Stockholder, agrees as follows:

 

(a)             Principal Stockholder shall not: (1) sell, transfer, pledge,
assign or otherwise dispose of (including, without limitation, by merger or
otherwise by operation of law), or enter into any contract, agreement, option or
other arrangement (including, without limitation, any profit sharing
arrangement) or understanding with respect to the sale, transfer, pledge,
assignment or other disposition of (including, without limitation, by merger or
otherwise by operation of law), all or any portion, or any interest in any, of
the Principal Stockholder Shares of Principal Stockholder to any person other
than Crumbs or any Person(s) designated in writing by Crumbs, (ii) enter into
any voting arrangement, whether by proxy, voting agreement, voting trust,
power-of-attorney or otherwise, with respect to all or any portion of the
Principal Stockholder Shares of Principal Stockholder, or (iii) take any other
action that would in any way restrict, limit or interfere with the performance
of Principal Stockholder’s obligations under this Agreement; and

 

(b)             at any meeting of the stockholders of Crumbs or at any
adjournment thereof or in any other circumstances upon which such Principal
Stockholder’s vote, consent or other approval is sought, such Principal
Stockholder shall, as requested by Crumbs, vote (or cause to be voted) all of
the Principal Stockholder Shares of such Principal Stockholder in favor of the
approval and adoption of the issuance of the Conversion Shares in accordance
with applicable law, the provision of Crumbs’ bylaws, and the rules and
regulations of the Nasdaq Capital Market, or such other exchange on which shares
of Common Stock are listed (the “Resolution”), and against any resolution that,
if adopted, would be inconsistent with the Resolution.

 

5.             Notice of Acquisition of Additional Principal Stockholder Shares.
Each Principal Stockholder hereby, severally and not jointly with any other
Principal Stockholder, agrees, while this Agreement is in effect, to promptly
notify Fischer and Crumbs of such Principal Stockholders’ (a) acquisition of any
shares of Common Stock, or (b) acquisition of an option or right to acquire
shares of Common Stock or rights exercisable for or convertible into shares of
Common (“Stock Rights”), after the date of this Agreement, which notice shall
specify in each case the number of acquired shares (and, in the case of any such
Stock Rights, the number of shares of Common Stock issuable upon the exercise,
exchange or conversion thereof and the other material terms thereof). All such
shares of Common Stock and Stock Rights shall be subject to the terms of this
Agreement as though owned by such Principal Stockholder on the date of this
Agreement.

 

6.             Irrevocable Proxy.

 

(a)             Solely for the purpose of facilitating the enforcement of each
Principal Stockholder’s obligations under this Agreement, each Principal
Stockholder hereby irrevocably grants to, and appoints, Ronda S. Kase and any
other individual who shall hereafter be designated by Crumbs, Principal
Stockholder’s proxy and attorney-in-fact (with full power of substitution), for
and in the name, place and stead of such Principal Stockholder, to vote all of
the Principal Stockholder Shares of such Principal Stockholder, or grant a
consent or approval in respect of such Principal Stockholder Shares, at any
meeting of stockholders of Crumbs or at, any adjournment thereof or in any other
circumstances upon which their vote, consent or other approval is sought in
favor of the approval and adoption of the Resolution or the adoption of a
resolution, that if adopted, would be inconsistent with the Resolution;
provided, however, that the foregoing proxy shall only apply to those Principal
Stockholders who do not vote all of their Principal Stockholder Shares on or
before June 5, 2014 (which date is 5 days before the scheduled meeting of the
Stockholders).

 

(b)             Each Principal Stockholder hereby affirms that the proxy granted
by such Principal Stockholder in this Section is coupled with an interest and is
irrevocable until such time as this Agreement terminates in accordance with its
terms. Each Principal Stockholder hereby further affirms that the proxy granted
by such Principal Stockholder in this Section is granted in connection with the
execution of the Loan Agreement, is given to secure the performance of the
duties of such Principal Stockholder under this Agreement, and therefore is
coupled with an interest.

 



3

 

 

7.             Further Assurances. Solely for the purpose of facilitating the
enforcement of each Principal Stockholder’s obligations hereunder, each
Principal Stockholder will, from time to time, execute and deliver, or cause to
be executed and delivered, such additional or further transfers, assignments,
endorsements, consents and other instruments as Fischer or Crumbs may reasonably
request for the purpose of effectively carrying out the transactions
contemplated by this Agreement and to vest the power to vote the Principal
Stockholder Shares of such Principal Stockholder as contemplated by this
Agreement. Each of Fischer and Crumbs hereby agrees to use reasonable efforts to
take, or cause to be taken, all actions necessary to comply promptly with all
legal requirements that may be imposed with respect to the transactions
contemplated by this Agreement.

 

8.             Assignment; Binding Effect. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto (whether by operation of law or otherwise) without the prior
written consent of the holders of a majority of Common Stock owned by the
Principal Stockholders. Subject to the preceding sentence, this Agreement shall
be binding upon, inure to the benefit of, and be enforceable by, the parties
hereto and their respective successors and assigns. Notwithstanding anything in
this Section to the contrary, each of Fischer and Crumbs shall have the right to
assign all or any portion of its respective rights, interests and obligations
hereunder (a) to any of its respective affiliates and/or (b) as collateral
security to any person who may provide financing to Fischer, in each case
without the prior written consent of any of the other parties hereto; provided
that no such assignment shall relieve Fischer or Crumbs of any of its respective
obligations hereunder to the extent such assignee does not perform such
obligations; provided, further, the rights of the assignee will be subject to
all defenses, excuses, claims and counterclaims assertable against Fischer or
Crumbs, as applicable. Notwithstanding anything contained in this Agreement to
the contrary, nothing in this Agreement, expressed or implied, is intended to
confer on any person other than the parties hereto or their respective heirs,
successors, executors, administrators and permitted assigns any rights,
remedies, obligations or liabilities under or by reason of this Agreement.

 

9.             General Provisions.

 

(a)             Stockholder Capacity. No person executing this Agreement who,
during the term hereof, is or becomes a director or officer of Crumbs makes any
agreement or understanding herein in his or her capacity as a director or
officer of Crumbs. Each Principal Stockholder signs solely in his, her or its
capacity as the record holder and beneficial owner of, or the trustee of a trust
whose beneficiaries are the beneficial owners of, Principal Stockholder Shares.

 

(b)             Expenses. All costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby shall be paid by Crumbs
and Crumbs Holdings.

 

(c)             Amendments. This Agreement may not be amended except by an
instrument in writing signed by Fischer, Crumbs and the holders of a majority of
Common Stock owned by the Principal Stockholders,

 



4

 

 

(d)             Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in Person, by fax, or by registered or
certified mail (postage prepaid, return receipt requested) or by a nationally
recognized overnight courier service to the respective parties at the following
addresses (or at such other address for a party as shall be specified in a
notice given in accordance with this Section 9(c)):

 



If to Fischer: Fischer Enterprises, L.L.C.   15209 Grayson Drive Edmond, OK
73103   Attention: S. Scott Fischer    

With a copy to;

McAfee & Taft A Professional Corporation

 

10th Floor, Two Leadership Square

  211 N. Robinson   Oklahoma. City, OK 73102   Attn: Justin Jackson     If to
Crumbs: Crumbs Bake Shop, Inc.   Crumbs Holdings LLC   West 40th Street   New
York, NY 10018

 



Attn: Ed Slezak     if to a Principal Stockholder; to the address set forth
under the name of such   Principal Stockholder on Schedule A.



  

(e)              Interpretation; Construction. The headings contained in this
Agreement

 

are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Wherever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” This Agreement and any documents or instruments
delivered pursuant hereto or in connection herewith shall be construed without
regard to the identity of the Person who drafted the various provisions of the
same. Each and every provision of this Agreement and such other documents and
instruments shall be construed as though all of the parties participated equally
in the drafting of the same. Consequently, the parties acknowledge and agree
that any rule of construction that a document is to be construed against the
drafting of the same. Consequently, the parties acknowledge and agree that any
rule of construction that a document is to be construed against the drafting
party shall not be applicable to this Agreement or such other documents and
instruments.

 

(f)              Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. The exchange of copies of this Agreement and of
signature pages by facsimile or email transmission shall constitute effective
execution and delivery of this Agreement and may be used in lieu of the original
Agreement for all purposes.

 

(g)             Entire Agreement. This Agreement and the documents and
instruments referred to herein constitute the entire agreement among the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, both written and oral, among such parties with
respect to the subject matter hereof.

 



5

 

 

(h)             VENUE. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT MAY BE BROUGHT IN THE DISTRICT COURT OF OKLAHOMA COUNTY, OKLAHOMA, OR
IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF OKLAHOMA. BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY IRREVOCABLY ACCEPTS THE
JURISDICTION OF SUCH COURTS. THIS AGREEMENT SHALL NOT AFFECT THE RIGHT OF LENDER
TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY BORROWER IN ANY
OTHER JURISDICTION ALLOWED BY LAW. EACH PARTY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
JURISDICTION OR LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

 

(i)               WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT
VOLUNTARILY, KNOWINGLY, IRREVOCABLY, AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR
OTHERWISE) ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT, THE LOAN
DOCUMENTS, OR THE LOAN.

 

(j)               Public Announcements. The Principal Stockholders shall consult
Fischer, and Crumbs before issuing any press release or otherwise making any
public statement with respect to this Agreement, any of the other Transaction
Agreements or any of the Transactions. Prior to the Closing, no Principal
Stockholder shall issue any press release or otherwise make any public statement
without the prior written consent of Fischer and Crumbs, except as may be
required by Law or any listing agreement with the Nasdaq or any national
securities exchange to which Crumbs is a party and, in such case, shall consult
with Fischer and Crumbs prior to such release or statement being issued.

 

(k)             Enforcement. Each of the parties hereto agree that irreparable
damage will occur in the event that any of the provisions of this Agreement are
not performed in accordance with their specific terms or are otherwise breached.
It is accordingly agreed that each of the parties to this Agreement shall be
entitled to an injunction or injunctions to prevent breaches of ‘this Agreement
and to enforce specifically the terms and provisions of this Agreement in a
court of the United States in addition to any other remedy to which they are
entitled at law or in equity.

 

(l)               Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated. If any provision of this
Agreement is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as is enforceable.

 

[Signature Page Follows]

 



6

 

 

[Signature page to Voting Agreement]

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date.

 



  CRUMBS BAKE SHOP, INC., a Delaware corporation                     By: /s/
Edward M. Slezak     Name: Edward M. Slezak     Title: CEO                    
FISCHER ENTERPRISES, L.L.C., an     Oklahoma limited liability company          
          By: /s/ S. Scott Fischer       S. Scott Fischer, Chief Operating
Officer  



 

  

 

[Signature page to Voting Agreement]

 



7

 

 

Principal Stockholders:

 



  EHL HOLDINGS LLC             By: /s/ Edwin H. Lewis     Name: Edwin H. Lewis  
  Title: President                       /s/ Stephen Z. Fass       Stephen Z.
Fass                       /s/ Julian R. Geiber       Julian R. Geiger          
            /s/ Shanna Goldstone       Shanna Goldstone                      
/s/ John D. Ireland       John D. Ireland                       /s/ Robin Sepe  
    Robin Sepe                       /s/ Edwin Leong       Edwin Leong          
            /s/ Frederick G. Kraegel       Frederick G. Kraegel                
      /s/ Edwin H. Lewis       Edwin H. Lewis                       /s/ Barry
Mirowsky       Barry Mirowsky                       /s/ Leonard A. Potter      
Leonard A. Potter  



  

[Signature page to Voting Agreement]

 



8

 

 



  /s/ Kirk Alan Rose     Kirk Alan Rose                 /s/ Jeffrey D. Roseman  
  Jeffrey D. Roseman                 /s/ Eric Wesolowski     Eric Wesolowski  



  

 

 

 

 

[Signature page to Voting Agreement]

 



9

 

 

SCHEDULE A

 

Name
of
Principal Stockholder  Address  Number of Shares of Common Stock  EHL HOLDINGS
LLC  PO Box 8
Vienna, MD 21869   1,042,049* Stephen Z. Fass  380 Riverside Drive
New York, NY 10025   16,000  Julian R. Geiger  7 Chowning Drive
Malvern, PA 19355   479,400* Shanna Goldstone 

49 East 96th Street, 10A

New York, NY 10128

   20,000  John D. Ireland  24764 Pealiquor Road
Denton, MD 21629   132,502* Robin Sepe  1769 Commonwealth Ave
Merrick, NY 11566   45,000  Edwin Leong  10 Saw Mill Drive
Somerset, NJ 08773   30,000  Frederick G. Kraegel  1225 Hyde Lane
Henrico, VA 23229   30,563  Edwin H. Lewis  PO Box 8
Vienna, MD 21869   16,000  Barry Mirowsky  39 Sherman Avenue
Pompton Plains, NJ 07444   25,000  Leonard O. Potter  35 Hampton Road
Searsdale, NY 10583   136,128  Kirk Alan Rose  403 N. Vine
Hinsdale, IL 60521   4,000  Jeffrey D. Roseman  125 Park Avenue
New York, NY 10017   28,500  Eric Wesolowski  21 Roc Etam Road
Randolph, NJ 07869   25,000 

 

 

*Assumes Series A Preferred Stock converted to Common Stock

 

 



Schedule A
Voting Agreement



 

 